DENIED and Opinion Filed November 16, 2015.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01292-CV

                             IN RE GIANT EAGLE, INC., Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-03853

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to dismiss the claims asserted against relator without prejudice to the right of real party in

interest Dickson Perry, derivatively on behalf of Excentus Corporation, to refile those claims in

Allegheny County, Pennsylvania. Ordinarily, to obtain mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We

conclude relator has failed to establish a right to relief. Accordingly, we deny the petition for

writ of mandamus.




151292F.P05                                          /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE